Exhibit 20Press release issued May 12, 2015 For Immediate Release May 12, 2015 BOWL AMERICA REPORTS THIRD QUARTER EARNINGS Bowl America Incorporated today reported that earnings per share for its fiscal 2015 nine-month period ended March 29, 2015, were $.28 compared to $.26 in the prior year period. Earnings for the current year third quarter were $.25 per share, unchanged from the prior year which included $.01 per share in after tax earnings from a special Vodafone dividend valued at $208,000. Revenues increased in the current year quarter compared to the third quarter of fiscal 2014. Winter snow storms throughout the third quarter in both years resulted in league play postponements and the loss of open play income. Snow removal costs for both of the quarterly periods were higher than usual. Bowl America operates 18 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com. BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended Thirty-nine weeks ended March 29, March 30, March 29, March Revenues Bowling and other $ Food, beverage & merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest & dividend income Earnings from continuing operations before taxes Earnings from continuing operations Earnings (loss) from discontinued operations, net of tax - - ) Net Earnings $ Comprehensive earnings $ Weighted average shares outstanding EARNINGS PER SHARE SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 03/29/15 03/30/14 ASSETS Total current assets including cash and short-term investments of $3,809 & $5,469 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
